DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 5 and 14 are objected to because of the following informalities:
Claim 1, line 6, “a first transformer” should be changed to “a first instrument transformer”. 
Claim 2, line 4, please change the semi-colon at the end of the claim to a period. 
Claim 5, line 3, please delete the colon after the period. 
Claim 14, line 3, please add a period at the end of the claim. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 8-13, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 16-18 and 20 of U.S. Patent No. 11187727 in view of Zhao (“Impact of Power Quality Sensor Technique on power system protection voltage transient measurements”).
Regarding claim 1, U.S. Patent No. 11187727 teaches almost all the limitations of claim 1 (see claim 1), however, U.S. Patent No. 11187727 teaches a first measurement device and a second measurement device and thus fails to teach a first transformer and a second transformer being used to provide the electrical signals corresponding to the CCVT. 
Zhao teaches a system of a capacitance-coupled voltage transformer (CCVT) (Figure 1), comprising: a first transformer being used to provide a first measurement signal (Figure 1 Component MCT1); and a second transformer being used to provide a second measurement signal (Figure 1 Component MCT2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 11187727 to incorporate using measurement current transformers as taught by Zhao. The benefit of these transformers is that they allow the utilization of smaller measuring device and protection relays while also providing safe operation as it isolates the controller and other measuring components to be isolated from the primary power source. 

Regarding claim 2, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 1. U.S. Patent No. 11187727 further teaches the limitations of claim 2 (see claim 1).

Regarding claim 6, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 1. U.S. Patent No. 11187727 does not teach the second measurement device being the second transformer which comprises a second instrument transformer. 
Zhao teaches a system of a capacitance-coupled voltage transformer (CCVT) (Figure 1), comprising: a first transformer being used to provide a first measurement signal (Figure 1 Component MCT1); and a second transformer being used to provide a second measurement signal (Figure 1 Component MCT2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 11187727 to incorporate using measurement current transformers as taught by Zhao. The benefit of these transformers is that they allow the utilization of smaller measuring device and protection relays while also providing safe operation as it isolates the controller and other measuring components to be isolated from the primary power source.

Regarding claim 8, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 6. U.S. Patent No. 11187727 further teaches the limitations of claim 6 (see claim 4).

Regarding claim 9, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 1. U.S. Patent No. 11187727 further teaches the limitations of claim 9 (see claim 5).

Regarding claim 10, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 1. U.S. Patent No. 11187727 further teaches the limitations of claim 10 (see claim 6).

Regarding claim 11, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 1. U.S. Patent No. 11187727 further teaches the limitations of claim 11 (see claim 7).

Regarding claim 12, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 1. U.S. Patent No. 11187727 further teaches the limitations of claim 12 (see claim 16).

Regarding claim 13, U.S. Patent No. 11187727 teaches almost all the limitations of claim 13 (see claim 17), however, U.S. Patent No. 11187727 teaches a second measurement device and thus fails to teach a second transformer being used to provide the electrical signals corresponding to the CCVT.
Zhao teaches a system of a capacitance-coupled voltage transformer (CCVT) (Figure 1), comprising: a first transformer being used to provide a first measurement signal (Figure 1 Component MCT1); and a second transformer being used to provide a second measurement signal (Figure 1 Component MCT2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 11187727 to incorporate using measurement current transformers as taught by Zhao. The benefit of these transformers is that they allow the utilization of smaller measuring device and protection relays while also providing safe operation as it isolates the controller and other measuring components to be isolated from the primary power source.

Regarding claim 17, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 13. U.S. Patent No. 11187727 does not teach wherein the second transformer is in electrical communication with a portion of the CCVT different from the first current measurement device, and the second electrical measurement comprises a second current measurement.
Zhao teaches a system of a capacitance-coupled voltage transformer (CCVT) (Figure 1), comprising: a first transformer being used to provide a first measurement signal (Figure 1 Component MCT1); and a second transformer being used to provide a second measurement signal (Figure 1 Component MCT2); and wherein the second transformer is in electrical communication with a portion of the CCVT different from the first current measurement device, and the second electrical measurement comprises a second current measurement (Figure 1 Component MCT2 is in a different portion and provides a current signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 11187727 to incorporate using measurement current transformers as taught by Zhao. The benefit of these transformers is that they allow the utilization of smaller measuring device and protection relays while also providing safe operation as it isolates the controller and other measuring components to be isolated from the primary power source.

Regarding claim 19, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 13. U.S. Patent No. 11187727 further teaches the limitations of claim 19 (see claim 18).

Regarding claim 20, U.S. Patent No. 11187727 and Zhao teach all the limitations of claim 13. U.S. Patent No. 11187727 further teaches the limitations of claim 20 (see claim 20).

Allowable Subject Matter
Claims 3-5, 7, 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the health factor comprises a ratio of a magnitude of the first current signal and a magnitude of the secondary voltage signal. Claim 4 is dependent upon claim 3. 

Regarding claim 5, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the first current is a current magnitude and the voltage is a voltage magnitude, and the health factor comprises a ratio of the first current magnitude and voltage magnitude. 

Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the health factor comprises a difference between a phase of the first current signal and a phase of the second current signal.

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the second transformer comprises a step down transformer and second electrical measurement comprises a secondary voltage measurement from the CCVT. Claims 15 and 16 are dependent upon claim 14. 

Regarding claim 18, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the health factor comprises a difference between a phase of the first current measurement and a phase of the second current measurement.

Claims 1-20 would be allowable if rewritten, amended of if a terminal disclaimer is filed to overcome the double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests an intelligent electronic device (IED) in electrical communication with the first transformer and the second transformer, to: receive the first current signal from the first transformer; receive the second electrical signal from the second transformer; calculate a health factor for a common frequency from the first current signal and the second signal; compare the health factor against a health range; and when the health factor exceeds the health range, signal an alarm. Claims 2-12 depend upon claim 1. 

Regarding claim 13, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests calculating a health factor from the first current measurement to the second current measurement for a common frequency; comparing the health factor against a range; and, when the health factor exceeds the range, signaling an alarm. Claims 14-20 depend upon claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (“Impact of Power Quality Sensor Technique on Power System Protection Voltage Transient Measurements”) teaches a power quality sensor technique in a capacitor voltage transformer. Zhao is the closest prior art reference that teaches the overall structure of the power circuit described in claims 1 and 13. Zhao teaches in Figure 1 a stack of capacitors coupled to a primary winding of a transformer and having two sensors for sensing current wherein both the sensors are measuring current transformers. Zhao does not teach having a step-down transformer and a component for calculating a health factor or signal for a common frequency between the first and second current signals. Therefore, Zhao also does not teach comparing the health factor and signaling an alarm based on that comparison.  
Wilson (US 2019/0044325) teaches a method and apparatus for surge protection of a distributed control system component. Wilson in Paragraph 0061 teaches a logic analyzer 420 that may determine a frequency of a first and second current limiter which is used to indicate the limiters are operating at maximum capacity thus may be providing low power quality. Wilson does not teach determining a common frequency and using that value to generate a health factor to be used to generate or signal an alarm.
Ghassemi (“Harmonic Voltage Measurements using CVTs”) teaches a sensing technique that can be used in capacitor voltage transformer. Like Zhao, Ghassemi shows a similar circuit design in Figure 7 which shows a step-up transformer having a sensing circuit that takes two current measurements from a stack of capacitors and a winding of the transformer. Ghassemi also lacks teaching the limitation of having a step-down transformer and a component for calculating a health factor or signal for a common frequency between the first and second current signals. Therefore, Ghassemi also does not teach comparing the health factor and signaling an alarm based on that comparison.  
Schweitzer (US 2014/0104738) teaches a coordinated high impedance fault detection system. Schweitzer was the closest prior art reference that could be located to teaching extracting a current signal and producing a harmonic component that had a frequency value which is seen in Figure 2. Schweitzer however still lacked teaching a component for calculating a health factor or signal for a common frequency between the first and second current signals. Therefore, Schweitzer also does not teach comparing the health factor and signaling an alarm based on that comparison.
Ghassemi (US 2003/0164714) teaches a capacitor coupled voltage transformer with a stack of capacitors and two measurement devices measuring a voltage. 
Schweitzer (US 2017/0082675) teaches a time domain directional line protection of electric power delivery systems. 
Schweitzer (US 2015/0081234) teaches a power line parameter adjustment and fault location using traveling waves through an intelligent electronic device. 
Tziouvaras (US 9008982) teaches a system and method for determining residual flux in a power transformer. 
Fella Jr. (US 9166876) teaches a power communication monitor for power line carrier and audio tone communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839